Citation Nr: 1822359	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-29 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to traumatic brain injury (TBI).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a back/neck disability.

4.  Entitlement service connection for TBI.

5.  Entitlement to service connection for bilateral foot condition.

(The matter of entitlement to waiver of recovery of an overpayment of disability compensation benefits based on reduction due to incarceration is the subject of a separate appellate decision.)

REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran was a member of an Army National Guard unit likely from November 1983 to January 1990.  He may also have had Reserve component service from August 1990 to March 1993.  A DD Form 214 reflects active duty training from January 24, 1984, to May 4, 1984.  Regarding this period of service, the Board notes that the Veteran is service-connected for tinnitus that was determined to have been incurred in or due to the Veteran's initial period of active duty training.  Thus, his period of service from January 24, 1984, to May 4, 1984, is considered to be active military service and he has therefore achieved "veteran" status by virtue of this period of service.  38 U.S.C. § 101(24) (2012); 38 C.F.R. § 3.6(a) (2017).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, wherein the RO, among other things, denied service connection for bilateral hearing loss, posttraumatic stress disorder (PTSD), and a back disability.  The Veteran disagreed with those denials and perfected an appeal to the Board.

In a February 2016 decision, the Board denied service connection for bilateral hearing loss, an acquired psychiatric disability, to include PTSD, and a back disability.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court), appealing on the Board's denials of service connection for bilateral hearing loss and an acquired psychiatric disorder.  In October 2016, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision insofar as it had denied service connection for bilateral hearing loss and an acquired psychiatric disorder, which motion was granted the following month.  

Regarding the Board's February 2016 denial of service connection for an acquired psychiatric disorder, in March 2016, the Veteran filed a Motion to Vacate the Board's decision in that regard.  In an April 2017 action, the Board vacated its February 2016 decision insofar as it had denied service connection for an acquired psychiatric disorder, noting that the decision was rendered without giving the Veteran of a hearing that he had requested.

In a July 2017 action, the Board remanded the claims for service connection for bilateral hearing loss, lumbosacral and/or cervical spine disability, and an acquired psychiatric disorder for the agency of original jurisdiction (AOJ) to schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  In October 2017, the Veteran testified at a Board hearing, via videoconferencing, before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board notes that although then represented by counsel, the Veteran appeared pro se at the hearing.  It would appear from the hearing transcript that the Veteran attempted to have his attorney present for the hearing, but was unable to do so.

Finally in this regard, the Board notes that in a November 2017 rating decision, the RO denied service connection for a bilateral foot condition and for TBI.  The Veteran filed a notice of disagreement (NOD) in December 2017, requesting review by a decision review officer.  To date, a statement of the case (SOC) has not been issued and the AOJ has not acknowledged receipt of the Veteran's December 2017 NOD.  These issues are thus addressed in the remand section below.  See 38 C.F.R. § 19.9(c) (2017), codifying Manlincon v. West, 12 Vet. App. 238 (1999) (in cases before the Board in which a claimant has timely filed a NOD with a determination of the AOJ on a claim, but the record reflects that the AOJ has not subsequently granted the claim in full and has not furnished the claimant with a SOC, the Board shall remand the claim to the AOJ with instructions to prepare and issue a SOC).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, in a February 2016 decision, the Board denied service connection for, among other things, bilateral hearing loss and a back disability.  Specifically, with regard the Veteran's claimed hearing loss, the Board found that the evidence of record did not show that the Veteran had been diagnosed as having hearing loss as defined by VA regulation.  See 38 C.F.R. § 3.385 (2017).

In their Joint Motion, the parties agreed that the Board erred in relying on the report of a VA audiological examination wherein it was determined that test results were invalid because the Veteran exhibited functional behaviors throughout the examination.  Indeed, the April 2011 VA audiological examination indicates that the Veteran's puretone thresholds could not be tested and test results were not considered valid for rating purposes.  Notably, however, in an October 2011 addendum opinion, the VA audiologist stated that it is at least as likely as not that the Veteran 's hearing loss is related to military service.  The parties thus agreed that "remand is warranted to obtain another opinion from the VA examiner that clarifies how the functional behaviors prevented accurate testing in light of the subsequent positive nexus opinion, or in the alternative, to provide [the Veteran] with a new examination.  Accordingly, in order to comply with the parties' Joint Motion, the Board finds it necessary to remand the claim for service connection for hearing loss it for additional development, to include obtaining a new VA examination as set forth below.  This is so because despite the positive nexus opinion of record, the evidence fails to show that the Veteran has hearing loss to a degree considered to be a disability for VA compensation purposes.

With regard to the Veteran's claimed back disability, the Board denied that matter upon finding that the evidence of failed to demonstrate a nexus between any diagnosed back disability.  The Board also determined that VA's duty to provide the Veteran a VA examination in connection with that claim had not been triggered.

In their Joint Motion, the parties agreed that the Board erred when it found that that the Veteran was not entitled to a VA examination in connection with his claim.  The parties pointed out that the evidence revealed an impression of cervical spondylosis with foraminal stenosis, and foraminal stenosis at the exit of T1 bilaterally, secondary to degenerative changes.  The parties also noted the Veteran's report of having injured his back while in service and his assertions of continued pain since that time.  The parties thus directed that on remand, unless it was determined that the Veteran's report of an in-service back injury were not credible, the Veteran was to be afforded a VA examination.  Accordingly, in order to comply with the parties' Joint Motion, the Board finds it necessary to remand the claim for service connection for a back condition for additional development, to include obtaining a VA examination as set forth below.  

In this regard, the Board notes that the Veteran's service treatment records (STRs) show that he was treated for back pain in June 1988, which was indicated to have occurred in the line of duty.  Light duty was recommended for a period of 48 hours.  As discussed above, the Veteran has achieved "veteran" status by virtue of his period of service from January 24, 1984, to May 4, 1984, which is considered to active military service.  

In this regard, the Board notes that in order to receive VA benefits, a payee must be a "veteran," defined, in part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (2012).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training [(ACDUTRA)] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training [(INACDUTRA)] during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C. § 101(24) (2012); 38 C.F.R. § 3.6(a) (2017); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991); see also McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995), for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim").  With respect to members of the National Guard, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C. § 101(22)(C).  INACDUTRA means duty, other than full-time duty, under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law. 38 U.S.C. § 101(23)(D).

Here, although the Veteran was treated for back pain in June 1988, which was indicated to have occurred in the line of duty, there is no indication of the Veteran's service at that time, to include whether he was then serving on active duty, ACDUTRA or INACDUTRA.  In this regard, the Board notes that in a September 2015 statement, the Veteran asserts that he was serving on active duty at the time that he injured his back in June 1988.   Accordingly, on remand, the AOJ must clarify the Veteran's National Guard service, to include, to the extent possible, all periods of active duty, ACDUTRA, or INACDUTRA.  The Board further notes that a November 2016 "Information Report" shows that the VA/DOD Identity Repository (VADIR) indicated Reserve service for the Veteran for the period from August 16, 1990, to March 31, 1993.  The nature of this service too must be confirmed.

The Board also finds it necessary to remand the claim for service connection for an acquired psychiatric disorder for further development, to include clarification of the Veteran's service dates.  Notably, in a February 2011 PTSD stressor statement, the Veteran reported that in May 1987, he was arrested and charged with possession of cocaine with intent to sell.  He stated that he was ultimately convicted and given a two-year sentence.  The Veteran reported that while serving his sentence, he was charged with being absent without leave (AWOL) and was reduced in rank.  He stated that reduction in rank created a rude and hostile service environment, causing his to experience tremendous stress and anxiety.  In this regard, the Board notes that the Veteran's NGB Form 22 indicates that the Veteran received a general discharge under honorable conditions, with the reason for such discharge being "conviction by civil court."  This lends credibility to the Veteran's report that he was convicted of a crime while serving in the Army National Guard.

In July 2011, the AOJ issued a formal finding of lack of information required to corroborate the Veteran's stressor.  Specifically, the AOJ found that the alleged stressor "happened after the [V]eteran was discharged from active military service."  Notably, an Army National Guard retirement credits record reflects no earned points after March 1987.  Again, however, the Board points out that the Veteran was treated for back pain in June 1988, which is noted to have occurred in the line of duty.  It was also indicated that the Veteran was then a member of "BTRY B, 3/115th FA", located in Memphis, Tennessee.  There are additional STRs dated after March 1987, which would also indicate to the Board that the Veteran remained attached to a National Guard unit.  Further, service orders show that the Veteran was not discharged from the Army National Guard until January 1990.

Ultimately, the Board concludes that before it can adjudicate that Veteran's claim for service connection for an acquired psychiatric disorder, clarification of the Veteran's service dates is necessary, as it would appear that the Veteran had additional periods of ACDUTRA/INACDUTRA, and possible active duty, after the alleged stressor incident occurred.  Accordingly, the claim for service connection for an acquired psychiatric disorder is remanded for further development, as set for below.  

Finally, as noted in the Introduction, the Veteran has filed a timely NOD in response to the RO's November 2017 denial of service connection for a bilateral foot condition and for TBI.  On remand, the AOJ must issue an appropriate statement of the case.  See 38 C.F.R. § 19.9(c) (2017), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  The Board also notes that the Veteran has asserted his belief that his psychiatric problems are intertwined with his claim for service connection for TBI.  On remand, the AOJ should conduct any appropriate development concerning this theory of entitlement, dependent upon the outcome of the Veteran's TBI claim.


Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the issues of entitlement to service connection for TBI and a bilateral foot condition.  

2.  Furnish to the Veteran a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

3.  Ensure that all relevant VA treatment records dated since October 2017 are associated with the Veteran's claims folder.

4.  Request that the National Personnel Records Center (NPRC), the Defense Finance and Accounting Service (DFAS) and/or any other appropriate agency verify all periods of the Veteran's National Guard and/or Reserve service, including when National Guard service began and ended, and clearly delineating the periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). In particular, the AOJ should ascertain whether the Veteran was serving on active duty, ACDUTRA, or INACDUTRA when he was treated for back pain in June 1988, determined to have been incurred in the line of duty.  The AOJ should also confirm whether in fact the Veteran had Reserve service from August 1990 to March 1993.  See November 2016 VADIR report.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

5.  After verifying the Veteran's service dates, schedule the Veteran with a VA audiological examination to determine the nature and etiology of his claimed bilateral hearing loss.  The claims file, and copies of all pertinent records must be made available to the examiner for review.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

The VA examiner is requested to determine whether the Veteran has hearing loss for VA disability purposes.  The examiner should then opine whether it is at least as likely as not (50 percent probability or greater) that bilateral hearing loss during a period of active duty, ACDUTRA, or INACDUTRA, or is otherwise related to military service, to include as due to in-service noise exposure.  The examiner should consider and discuss the October 2011 addendum opinion, stating whether and why or why not he/she agrees with that opinion.
 The VA examiner should also address the Veteran's lay testimony regarding his hearing acuity and tinnitus symptomatology since service.

The VA examiner must provide a rationale for the opinion given and is advised that the Veteran is competent to report his symptoms, treatment, and injuries, and such reports must be specifically acknowledged and considered in formulating any opinions.

6.  After verifying the Veteran's service dates, schedule the Veteran for a VA examination in connection with claim for service connection for a back/neck disability.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

All necessary studies and tests should be conducted, and the examiner should diagnose and describe all back and neck disabilities.

The examiner should then provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed back or neck disability is etiologically related to any period of active duty, ACDUTRA, or INACDUTRA.  The examiner should specifically consider the June 1988 treatment record noting treated for back pain incurred in the line of duty,  

The examiner must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

7.  Then, after completing the requested actions and any additional notification and/or development deemed warranted, especially with regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the AOJ should readjudicate the issues on appeal.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental SOC and afforded the appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

